                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



                                              :
 FRANCISCO OLIVENCIA,                         :
      Plaintiff,                              :          CASE NO. 3:18-cv-1500 (MPS)
                                              :
         v.                                   :
                                              :
 PAPPUSHA, et al.,                            :
      Defendants.                             :          JANUARY 22, 2019
                                              :
_____________________________________________________________________________

                                  INITIAL REVIEW ORDER

        Plaintiff Francisco Olivencia, currently incarcerated at the Bridgeport Correctional Center

in Bridgeport, Connecticut, filed this case under 42 U.S.C. § 1983. He contends that the

defendants were deliberately indifferent to his safety in violation of the Eighth Amendment and

compelled him to provide information in violation of the First Amendment. The plaintiff seeks

damages from the defendants in their individual capacities and injunctive relief from them in

their official capacities.

        The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.
        Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

I.      Allegations

        The plaintiff is a 27-year old inmate serving a sentence for nonviolent offenses. ECF No.

20, ¶ 8. The Department of Correction has a policy or practice of selecting inmates believed able

to provide information useful in investigating suspected violations of prison rules by other

inmates. Id., ¶ 21. Correctional officials promise the selected informants special benefits in

exchange for information and threaten them with sanctions if the inmates do not provide

information. Id. Correctional officials promise that any information provided will be kept

confidential and promise to protect the informants from harm by other inmates. Id., ¶ 22.

Correctional officials are aware that inmates thought to be snitches are at a severe risk of serious

injury by other inmates. Id., ¶ 23. The practice is implemented through the Special Intelligence

Unit of the Department of Correction. Id., ¶ 25. The meetings with the informants are not

recorded or otherwise documented. Id., ¶ 24. The designation of an inmate as an informant and

information about investigations the informant is assisting with are shared with officers at other

correctional facilities. Id., ¶ 26.

                                                   2
       On August 19, 2016, the plaintiff was admitted to Bridgeport Correctional Center and

designated as affiliated with the Security Risk Group (“SRG”) “Bloods.” He was housed in a

Restrictive Housing Unit (“RHU”) for SRG members. Id., ¶¶ 27-28. SRG units are known to be

dangerous areas of any prison because the inmates housed there are actual or suspected SRG

members. Id., ¶ 29.

       In early September 2016, Officer Pappusha and another officer told the plaintiff that his

SRG affiliation and, therefore, his confinement in RHU would be rescinded if the plaintiff

became an informant for the Department of Correction. Id., ¶ 30. Officer Pappusha told the

plaintiff that he would remain in RHU unless he agreed. He did not explain the dangers in

becoming an informant but did promise that any information the plaintiff provided would remain

confidential. Id., ¶ 31. Officer Pappusha gave the plaintiff a special PIN to enable the plaintiff

to contact him directly by phone to relay confidential information. Id., ¶ 32. The plaintiff

provided confidential information about drug and tattoo activity. Id., ¶ 33.

       On February 17, 2017, the plaintiff was transferred to Cheshire Correctional Institution

(“Cheshire”). Upon his arrival, he was called to an administrative office where he was

confronted by Officers Boyd, Perruchio, Kelly, Vargas, and others. Id., ¶ 34. Officers Boyd,

Perruchio, Kelly, and Vargas gave the plaintiff a new PIN so he could contact them with

confidential information. Id., ¶ 35. They told the plaintiff that he had not provided sufficient

information to date and threatened to send him back to RHU and re-affiliate him as an SRG

member if he did not provide additional confidential information. Id., ¶ 36. The plaintiff had

committed no other actions that would warrant the threatened sanctions. Id., ¶ 37. Officers

Boyd, Perruchio, Kelly, and Vargas understood that the plaintiff would be at serious risk of

                                                 3
severe injury from other inmates if they returned him to RHU after they had obtained

confidential information, or were thought to have obtained confidential information, from the

plaintiff. Id., ¶ 38.

        After providing confidential information, the plaintiff noticed that other inmates at

Cheshire suspected that he was an informant and realized that his safety was in danger. Id., ¶ 39.

The plaintiff told Officer Vargas and others that he did not feel safe acting as an informant.

Officer Vargas ignored him. He told the plaintiff not to report his fears and implied that, if he

did, the plaintiff would be sent back to RHU where he would be injured by other inmates. Id., ¶

40.

        Officer Boyd called the plaintiff to speak with him in the medical unit. Officer Boyd

asked the plaintiff why he had not produced sufficient information implicating other inmates.

The plaintiff said he had nothing to report. Id., ¶ 41. Officer Boyd told the plaintiff to fabricate

evidence if he had no actual evidence to report. He implied that if the plaintiff did not provide

sufficient information, he and the other officers would identify the plaintiff as a snitch in front of

other inmates, thereby endangering his safety. Id., ¶ 42.

        Officers Kelly and Perruchio had the plaintiff moved to South 4 unit, even though they

knew that inmates against whom the plaintiff had previously informed were housed in that unit.

Id., ¶ 43. The inmates in South 4 suspected that the plaintiff was an informant. Officers Kelly

and Perruchio knew or should have known this. Id., ¶ 44. Even so, Officers Kelly and Perruchio

told the plaintiff to continue acting as an informant. Id., ¶ 45.

        The plaintiff thought that one particular inmate in South 4 believed he was a snitch. The

plaintiff feared for his safety. When the plaintiff reported his fear of violence to Officer

                                                  4
Perruchio, the other inmate was moved to a different housing unit. This action ensured that the

inmates remaining in the housing unit would assume that the plaintiff had reported the other

inmate to correctional officials. Id., ¶ 46. Inmates at Cheshire put a “green light” out for the

plaintiff, meaning they invited other inmates to physically assault him. Id., ¶ 47. The plaintiff

reported the green light to Officer Boyd. The plaintiff was transferred to MacDougall-Walker

Correctional Institution on August 11, 2017, but was returned to Cheshire on September 29,

2017. Id., ¶ 49.

        Upon his return, Officer Boyd ordered the plaintiff to continue providing confidential

information about other inmates. He ignored the plaintiff’s statements that he feared for his

safety if he continued as an informant. Id., ¶ 50. Inmates at Cheshire put a second green light

out on the plaintiff. Id., ¶ 51. In early November 2017, the plaintiff was beaten by an inmate

who suspected that the plaintiff was a snitch. Id., ¶ 52.

        On November 30, 2017, the plaintiff was transferred to Garner Correctional Institution.

Id., ¶ 53. Upon his arrival, Officers Kenny, Coheleo, and other officers told the plaintiff that

they expected him to provide information about inmates. They ignored the green lights and

recent attacks and told the plaintiff to produce evidence by any means including fabrication. Id.,

¶ 54.

        The plaintiff told Officer Kenny that he did not want to serve as an informant. He stated

that he had been beaten for being a suspected snitch because of the actions of other defendant

correctional officers. Id., ¶ 55. Officers Kenny and Coheleo ignored the plaintiff. They said that

if the plaintiff did not continue as an informant, they would “take” his parole and he would go

back to SRG. They reminded the plaintiff that SRG would be dangerous because the inmate

                                                 5
from South 4 who had suspected the plaintiff of being a snitch had been moved to that unit. Id.,

¶ 56.

        On May 7, 2018, Officer Kenny ordered the plaintiff to provide evidence implicating two

specific inmates, both serving lengthy sentences for murder, in tattooing other inmates. Id., ¶ 57.

Officer Kenny told the plaintiff that he had singled out these inmates because they had filed

lawsuits relating to their confinement. Id., ¶ 58. When plaintiff was reluctant, Officer Kenny

and another officer told the plaintiff that he must do what he was told if he wanted to “keep” his

parole. Id., ¶ 59. Defendant Kenny said he did not care if other inmates suspected that the

plaintiff was a snitch. Id., ¶ 60.

        The plaintiff entered protective custody because he feared for his safety. As a result, on

June 20, 2018, the plaintiff was transferred back to Cheshire. Id., ¶ 61. While the plaintiff was in

protective custody and refusing to provide information, the defendant officers realized that the

plaintiff was no longer useful as a source of information. Id., ¶ 62. Officer Brewer told inmates

in the recreation yard at Cheshire that the plaintiff was a snitch. Id., ¶ 63. This statement led the

inmates in general population at Cheshire and other correctional facilities to believe that the

plaintiff was an informant. Id., ¶ 64.

II.     Analysis

        The plaintiff names nine defendants in his amended complaint: Commissioner-Designate

Rollin Cook, Lieutenant Pappusha, Christopher Kelly, Lieutenant Boyd, Officer Perruchio,

Captain Kenny, Officer Vargas, Officer Coheleo, and Officer Brewer. Defendant Cook is named

in his official capacity only. All other defendants are named in individual and official capacities.

The plaintiff alleges that Officers Pappusha, Boyd, Perruchio, Kelly, Vargas, Kenny, and

                                                  6
Coheleo forced him to act as a snitch and provide truthful or fabricated information against other

inmates and that Officer Brewer told other inmates that he was a snitch. He asserts claims for

violation of his rights under the First and Eighth Amendments.

        A.      First Amendment Claims

        The Second Circuit has held that prisoners have First Amendment rights to refuse to

serve as a prison informant and to refuse to provide false information. Burns v. Martuscello, 890

F.3d 77, 89 (2d Cir. 2018). The court explained that no legitimate prison objective could be

served by forcing an inmate to provide false information. Id. In addition, the court explained

that “[i]f a prison snitch is found out, then the inmate’s forced service as an informant may well

prompt life-threatening physical harm. And even if the informant is never unmasked, [he] must

shoulder the burden of the knowledge that, if [his] status as a snitch ever does come to light,

violence may well befall [him].” Id. at 91. Thus, the court held that “forcing an inmate to serve

as an informant on an ongoing basis is not reasonably related to a legitimate penological

purpose—namely safety.” Id. The plaintiff’s First Amendment claim will proceed for damages

against defendants Pappusha, Boyd, Perruchio, Kelly, Vargas, Kenny, and Coheleo in their

individual capacities and for injunctive relief against these defendants and defendant Cook in

official capacities.

        Although the plaintiff includes Officer Brewer as one of the “Corrections Officer

Defendants” referenced in this claim, the only allegation against Officer Brewer is that he

identified the plaintiff to other inmates as a snitch. As the plaintiff does not allege facts

suggesting that Officer Brewer forced him to act as a snitch or provide false information, there

are no facts supporting a plausible First Amendment claim against Officer Brewer. Accordingly,

                                                   7
any First Amendment claim against Officer Brewer is dismissed pursuant to 28 U.S.C. §

1915A(b)(1).

        B.      Eighth and Fourteenth Amendment Claims

        The plaintiff states that he asserts Eighth Amendment claims for deliberate indifference

to safety against defendant officers Pappusha, Boyd, Perruchio, Kelly, Vargas, Kenny, Coheleo,

and Brewer for damages in individual capacity and against all defendants for injunctive relief in

official capacity.

        The Department of Correction website shows that the plaintiff was sentenced on February

15, 2017. www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=360284 (last visited Jan.

17, 2019). Thus, from August 19, 2016, through February 16, 2017, his initial period of

confinement at Bridgeport Correctional Center, the plaintiff was a pretrial detainee. His claims

against defendant Pappusha, therefore, are cognizable under the Fourteenth, not the Eight,

Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (rights of pretrial detainees

are considered under the Fourteenth Amendment while rights of sentenced prisoners are

considered under the Eighth Amendment).

        In Kingsley v. Hendrickson, ___ U.S. ___, 135 S. Ct. 2466, 2473 (2015), the Supreme

Court held that a pretrial detainee asserting a claim for excessive use of force need only meet an

objective standard. In Darnell, the Second Circuit held that the reasoning from Kingsley should

be applied to other inmate claims involving deliberate indifference, including claims for

deliberate indifference to safety. 849 F.3d at 33 n.9. The court held that a “pretrial detainee

must prove that the defendant-official acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

                                                  8
pretrial detainee even though the defendant-official knew, or should have known, that the

condition imposed an excessive risk to health or safety.” Id. at 35.

         The plaintiff alleges that Officer Pappusha promised that the plaintiff’s SRG affiliation

would be rescinded and he would be transferred from the SRG unit in RHU if he became an

informant. Officer Pappusha did not explain the dangers the plaintiff faced from other inmates

by becoming an informant. This allegation is sufficient to state a plausible claim that Officer

Pappusha acted intentionally to subject the plaintiff to the dangerous role of confidential

informant.

         The plaintiff alleges that Officer Brewer identified the plaintiff as an informant to other

inmates and that Officers Boyd, Perruchio, Kelly, Vargas, Kenny, and Coheleo subjected him to

the risk of serious harm by forcing him to become a confidential informant and to continue after

his role was discovered by other inmates. These claims are cognizable under the Eighth

Amendment as claims for deliberate indifference to safety.

         To state a claim for deliberate indifference to safety, the plaintiff must allege facts

showing that he is confined under conditions that pose a substantial risk of serious harm and that

the defendants both knew that the plaintiff faced a substantial risk of serious harm and failed to

take reasonable measures to abate that harm. See Farmer v. Brennan, 511 U.S. 825, 834, 837

(1994); Campbell v. Gardiner, No. 12-CV-6003P, 2014 WL 906160, at *3 (W.D.N.Y. Mar. 7,

2014).

         Courts within the Second Circuit have recognized that labeling a prisoner as a snitch

violates the Eighth Amendment. See Campbell, 2014 WL 906160, at *4 (citing cases). In

addition, in Burns, the Second Circuit acknowledges that other courts have so held. 890 F.3d at

                                                    9
91. In most Eighth Amendment cases, however, there is some allegation of physical injury as a

result of being labeled a snitch by correctional staff. See Campbell, 2014 WL 906160, at *4

(citing cases). The plaintiff alleges only that defendant Brewer called him a snitch before other

inmates. The plaintiff alleges that this occurred after he entered protective custody and does not

allege that he suffered any injury attributable to the statement. However, the Court will permit

this Eighth Amendment claims to proceed to enable the plaintiff to further develop the record

regarding his claim against Officer Brewer.

       The plaintiff alleges that the other defendants were deliberately indifferent to his safety

because they would not permit him to stop being an informant and failed to take reasonable

measures to protect him from discovery as a confidential informant by other inmates, and to

protect him once other inmates suspected that he was an informant. As a result, the plaintiff was

assaulted by at least one inmate. These allegations are sufficient to state plausible Eighth

Amendment claims.

III.   Conclusion

       The First Amendment claim against defendant Brewer is DISMISSED pursuant to 28

U.S.C. § 1915A(b)(1). The case will proceed on the following claims: the First Amendment

claims against defendants Pappusha, Boyd, Perruchio, Kelly, Vargas, Kenny, and Coheleo for

damages in their individual capacities; the First Amendment claims against these defendants and

defendant Cook in their official capacities for injunctive relief; the Fourteenth Amendment

claim against defendant Pappusha in his individual capacity for damages; the Fourteenth

Amendment claims against defendants Cook and Pappusha in their official capacities for

injunctive relief; the Eighth Amendment claims against defendants Boyd, Perruchio, Kelly,

                                                10
Vargas, Kenny, Coheleo, and Brewer in their individual capacities for damages; and the Eighth

Amendment claims against these defendants and defendant Cook in their official capacities for

injunctive relief.

        The Court enters the following orders:

        (1)     The Clerk shall contact the Department of Correction Office of Legal Affairs to

ascertain the service or current work address for defendants Pappusha, Boyd, Perruchio, Kelly,

Vargas, Kenny, Coheleo, and Brewer, mail a waiver of service of process request packet

containing the Amended Complaint to each defendant at the address provided within twenty-one

(21) days of this Order, and report to the court on the status of those waiver requests on the

thirty-fifth day after mailing. If any defendant fails to return the waiver request, the Clerk shall

make arrangements for in-person service by the U.S. Marshals Service on the defendant in his or

her individual capacity and the defendant shall be required to pay the costs of such service in

accordance with Federal Rule of Civil Procedure 4(d).

        (2)     The Clerk shall prepare a summons form and send an official capacity service

packet to the U.S. Marshal Service. The U.S. Marshal is directed to effect service of the

Amended Complaint on all defendants in their official capacities at the Office of the Attorney

General, 55 Elm Street, Hartford, CT 06141, within twenty-one (21) days from the date of this

order and to file a return of service within thirty (30) days from the date of this order.

        (3)     The Clerk shall send the plaintiff a copy of this Order.

        (4)     The Clerk shall send a courtesy copy of the Amended Complaint and this Order

to the Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

        (5)     The defendants shall file their response to the amended complaint, either an

                                                  11
answer or motion to dismiss, within sixty (60) days from the date the waiver forms are sent. If

they choose to file an answer, they shall admit or deny the allegations and respond to the

cognizable claim recited above. They also may include all additional defenses permitted by the

Federal Rules.

       (6)       Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (7)       All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (8)       Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (9)       If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court. Failure to do so

can result in the dismissal of the case. The plaintiff must give notice of a new address even if he

is incarcerated. The plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice.

It is not enough to just put the new address on a letter without indicating that it is a new address.

If the plaintiff has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. The plaintiff should also notify the defendant or the attorney

for the defendant of his new address.

       (10)      The plaintiff shall utilize the Prisoner Efiling Program when filing documents

with the court. The plaintiff is advised that the Program may be used only to file documents with

                                                   12
the court. Local court rules provide that discovery requests are not filed with the court. D.

Conn. L. Civ. R. 5(f). Therefore, discovery requests must be served on defendants’ counsel by

regular mail.

       SO ORDERED this 22nd day of January 2019 at Hartford, Connecticut.

                                                     /s/
                                              Michael P. Shea
                                              United States District Judge




                                                13
